Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 07 February 2022, with respect to remaining claims 1, 2, 4 - 6, 9 – 13, 15, 17, 22,43, 44, 47, 49, and 54 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn in view of the arguments.

Allowable Subject Matter
Remaining claims 1, 2, 4 - 6, 9 – 13, 15, 17, 22,43, 44, 47, 49, and 54 are allowed.

In the context of wireless communications relating to aerial vehicle identification, the prior art of record fail to teach, in combination with other limitations, wherein transmitting an indication to a base unit indicating that a remote unit is part of an unauthorized aerial vehicle comprises transmitting a time period after which the remote unit will be unauthorized in the cellular network, a remote unit identification that is part of the unauthorized aerial vehicle, a list of remote unit identifications that are part of the unauthorized aerial vehicle, a remote unit type that is part of the unauthorized aerial vehicle, or some combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663